 



EXHIBIT 10.16
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of
January 1, 2007 (the “Effective Date”), made and entered into by and between
Interstate Hotels and Resorts, Inc., a Delaware corporation, and Interstate
Management Company, LLC, a Delaware corporation (together the “Company”), and
Henry L. Ciaffone (the “Executive”) hereby amends and restates the employment
agreement between the Company and the Executive dated as of January 1, 2005 (the
“Old Agreement”).
RECITALS
     A. The Executive is currently serving as President, International
Operations and Development of the Interstate Hotels and Resorts, Inc. pursuant
to the Old Agreement;
     B. The Company and the Executive desire to amend and restate the Old
Agreement and to continue the employment relationship with the Executive as
President, International Development and Operations on the terms and conditions
herein provided.
     NOW, THEREFORE, the parties agree as follows:
     1. Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
          (a) “Base Pay” means the salary provided for in Section 4(a), as such
amount may be adjusted hereunder.
          (b) “Board” means the Board of Directors of the Company or an
authorized committee thereof.
          (c) “Cause” means that the Executive shall have committed:
               (i) an intentional act of fraud, embezzlement or theft in
connection with his duties or in the course of his employment with the Company
or any Subsidiary;
               (ii) intentional wrongful damage to property of the Company or
any Subsidiary;
               (iii) intentional Unauthorized Disclosure, Use or Solicitation;
or
               (iv) intentional wrongful engagement in any Competitive Activity;
and any such act shall have been materially harmful to the Company. For purposes
of this Agreement, no act or failure to act on the part of the Executive will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” only if done or omitted to be done
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Executive will not be deemed to have been terminated for “Cause”
hereunder unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than three
quarters of the full Board of Directors then in office at a meeting of the Board
of Directors called and held for such purpose, after reasonable notice to the
Executive and an opportunity for the Executive, together with his counsel (if
the Executive chooses to have counsel present at such meeting), to be heard
before the Board, finding that, in the good faith opinion of the Board, the
Executive had committed an act constituting “Cause” as herein defined and
specifying the particulars thereof in detail, provided, however, that nothing
herein will limit the right of the Executive or his beneficiaries to contest the
validity or propriety of any such determination and such determination, albeit a
condition to any termination for “Cause” as aforesaid, will not create any
presumption that “Cause” in fact exists.

 



--------------------------------------------------------------------------------



 



          (d) “Competitive Activity” means any act by the Executive that is
prohibited under Section 6(a).
          (e) “Disability” means the Executive’s inability, as a result of
mental or physical illness, injury or disease, substantially to perform his
material duties and responsibilities under this Agreement for a period of 180
consecutive calendar days within any 12-month period.
          (f) “Employee Benefits” means the perquisites, benefits and service
credit for benefits as provided under any and all employee welfare benefit
policies, plans, programs or arrangements in which Executive is entitled to
participate, including without limitation any group or other life, health,
medical/hospital or other insurance (whether funded by actual insurance or
self-insured by the Company), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter by the Company.
          (g) “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding Voting Stock or, if
a partnership, limited liability company or similar entity, at least 50% of the
equity capital interests thereof.
          (h) “Term of Employment” means the period specified in Section 2.
          (i) “Unauthorized Disclosure, Use or Solicitation” means any violation
or breach by the Executive of any provision of Section 7.
     2. Term of Employment. The Company hereby employs the Executive and the
Executive hereby accepts such employment, effective as of the Effective Date and
ending at the close of business on December 31, 2009. The Executive will devote
substantially all of his business time to the business and affairs of the
Company and its Subsidiaries (excluding reasonable amounts of time devoted to
charitable purposes, passive investments and directorships and periods in which
he is physically or mentally ill, injured or otherwise disabled).
     3. Duties, Responsibilities and Office Location. During the Term of
Employment, the Executive will have and perform the duties and responsibilities
set forth in Exhibit A, including the establishment and implementation of a
succession plan. While in the United States, the Executive shall utilize his
residence as his primary office location.
     4. Compensation and Benefits.
          (a) The Company and the Executive agree that the compensation due upon
expiration of the Old Agreement pursuant to Section 5(c) of the Old Agreement
totals $1,250,000 (“Old Agreement Compensation”) and such amount shall be paid
to the Executive on the first business day of 2008 notwithstanding any other
provision of this Agreement. The amount to be paid pursuant to this paragraph
4(a) is in addition to any other amounts to be paid to the Executive under this
Agreement.
          (b) Base Pay. During the Term of Employment, the Executive will
receive Base Pay of $475,000 per year. Base Pay will be payable by the Company
in accordance with its regular compensation practices and policies applicable to
senior executives of the Company.
          (c) Annual Special Bonus. The Annual Special Bonus will be payable on
the first business day of 2007, 2008 and 2009. For 2007 the Annual Special Bonus
will equal $312,500, for 2008 the Annual Special Bonus will equal $303,125 and
for 2009 the Annual Special Bonus will equal $300,000. The Annual Special Bonus
to be paid in 2007 pursuant to this paragraph 4(c) replaces the Annual Special
Bonus payment to be paid in 2007 under the Old Agreement. The Annual Special
Bonus shall not be paid to the Executive in the event that the owner of the
Moscow hotels terminates the three management agreements without compensation to
the Company.

2



--------------------------------------------------------------------------------



 



          (d) Annual Performance Bonus. For each fiscal year of the Company
during the Term of Employment or pro-rata portion thereof the Executive shall
receive an Annual Performance Bonus that can vary from a minimum of 100% to a
maximum of 125% of the Executive’s Base Pay. In the event of termination of this
Agreement for any reason other than Cause, the Executive shall receive the pro
rata portion of the Annual Performance Bonus for the then current fiscal year.
          (e) Development Fee. Beginning January 1, 2008, the Executive shall
also receive quarterly 5% of the gross management fees collected by the Company
from each hotel management agreement entered into for hotels located in the
former Soviet Union (“New Hotels”) during the Term (“the Development Fee”). (New
Hotels include, without limitation, the Holiday Inn Lesnaya, Holiday Inn
Suschevsky and 30 Tverskaya.) The Development Fee shall survive this Agreement
and be payable to the Executive or his heirs through the earlier of (i) the end
of the fiscal quarter which includes the tenth anniversary of the execution of
the particular management agreement or (ii) the second fiscal year after the
year of the demise of the Executive, as long as the Company has a management
agreement with any of the New Hotels.
          (f) Employee Benefits. During the Term of Employment, the Executive
will be entitled to (i) participate in all employee benefit plans, programs,
policies and arrangements sponsored, maintained or contributed to by the
Company, subject to and in accordance with the terms and conditions of such
plans, programs, policies and arrangements as they relate to similarly situated
senior executives of the Company, (ii) participate in all equity and long-term
incentive plans sponsored or maintained by the Company at a level commensurate
with his position, subject to and in accordance with the terms and conditions of
such plans as they relate to senior executives of the Company, and (iii) receive
all other benefits and perquisites provided or made available by the Company to
its senior executives, subject to and in accordance with the terms and
conditions of such benefits and perquisites as they relate to senior executives
of the Company.
          (g) Expenses. During the Term of Employment, the Executive will be
entitled to reimbursement of all documented reasonable travel and entertainment
expenses incurred by him on behalf of the Company in the course of the
performance of his duties hereunder, subject to and in accordance with the terms
and conditions of the Company’s expense reimbursement policies as they relate to
senior executives of the Company.
          (h) Vacation. During the Term of Employment, the Executive will be
entitled to not less than four weeks of vacation, in addition to paid public
holidays as observed by the Company from year to year, subject to and in
accordance with the terms and conditions of the Company’s regular compensation
practices and policies as they relate to senior executives of the Company. In
addition, the Executive will receive during 2007 only an additional four
(4) weeks paid time off for home leave. This four (4) weeks will consist of one
(1) trip that is four (4) weeks long to the Executive’s home in the United
States. This trip is considered paid time.
          (i) Cost of Living Adjustments. The Company shall pay to the Executive
a cost of living adjustment in the amount of 25% of the Base Pay per fiscal
year; provided that such payment shall be pro-rated for any partial fiscal year
of employment, and shall terminate March 31, 2008.
          (j) Travel Reimbursement. Each fiscal year during the Term of this
Agreement through March 31, 2008, the Company shall reimburse to the Executive
the cost of six (6) round trip first class airline tickets between Moscow,
Russia and Sarasota, Florida in the United States for the Executive and his
spouse provide that the Company shall reimburse the Executive for only two
(2) such trips in 2008. (The Executive may apply this allowance or a portion
thereof towards the costs of meeting his wife, or having his wife meet the
Executive, in another location provided that the total costs do not exceed the
costs of the six US/Russia round trip tickets each may utilize as set forth
above and that unused amounts in a given year may be carried over to a
subsequent year only during the Term of Employment.) This is in addition to any
trips by the Executive before or after March 31, 2008 that are required for
business purposes and any trips that are required by the Executive’s spouse to
accompany the Executive for business purposes. Flights shall be first class when
available.

3



--------------------------------------------------------------------------------



 



          (k) Relocation Upon Termination. The Company shall reimburse the
Executive for all relocation expenses incurred by Executive in connection with
relocating his residence to the United States upon the termination of this
Agreement or during its term.
          (l) Tax Equalization Program. As part of the Executive’s compensation
and benefits while in Russia, the Company will provide a tax equalization
program. The purpose of the tax equalization program is to ensure that the
Executive does not incur any additional U.S. Federal income tax or state income
tax that the Executive would not have incurred had he been employed in the
United States and were not receiving overseas benefits such as housing,
schooling allowance, cost of living allowance, foreign service premium, Annual
Special Bonus,, and Old Agreement Compensation all of which shall be tax
equalized. The Company will reimburse the Executive for all required Russian
income taxes.
          The accounting firm of PriceWaterhouseCoopers or any independent,
certified public accounting firm so designated by the Company will compute the
tax equalization payment. The tax equalization payment will cover the year in
which the Executive starts his foreign assignment and will conclude when all tax
costs related to the overseas assignment have concluded.
          As part of the tax equalization program the Executive will be provided
with tax preparation services. These services will be provided for the Executive
beginning calendar year 2002 and ending the full calendar year when all tax
issues related to the overseas assignment have concluded. The overseas
assignment shall be deemed to end March 31, 2008 provided an agreed upon
organizational structure is in place acceptable to the owner of the hotels in
Moscow.
          Should the Executive’s employment be terminated without cause before
the end of a tax year, the Executive will receive tax equalization for the
pro-rata time the Executive was located and employed by the Company in Moscow,
Russia.
          (m) Foreign Service Premium. The Company shall pay to the Executive a
foreign services premium in the amount of 25% of the Base Pay per fiscal year;
provided that such payment shall be pro-rated for any partial fiscal year of
employment, and shall terminate March 31, 2008.
          (n) Housing Reimbursement. Through March 31, 2008, the Company will
reimburse the Executive for up to $240,000 for each fiscal year for rental of
his current residence in Moscow, Russia or a residence of comparable quality;
provided that such payment will be pro-rated for any partial fiscal year of
employment. The Company agrees to reimburse the Executive for any lease
termination cost incurred by the Executive in the event that this Agreement is
terminated. The Company further agrees to reimburse the Executive for any costs
associated with the relocation of his current Moscow residence to another Moscow
residence. The Executive agrees not to enter into a lease of his residence with
a term extending beyond March 31, 2008, without the Company’s approval.
          (o) Life and Disability Insurance. The Company agrees to reimburse the
Executive for up to $20,000 per fiscal year for a life insurance policy and/or a
disability policy.
          (p) Annual Medical Examination. The Company agrees to reimburse the
Executive for all costs incurred by the Executive for an Annual Medical
Examination at a facility such as the Mayo Clinic- Jacksonville for the
Executive and his spouse. These costs shall be reduced by any costs reimbursed
to the Executive or paid directly under the Company’s medical plan. The total
cost to the Company shall not exceed $6,000 per year.
          (q) Indemnification. As part of duties under this Agreement, the
Executive currently serves as the Director General of several entities
affiliated with or owned by Mospromstroi (as defined in Section 6(b)). The
Company shall indemnify, defend and hold harmless the Executive from and against
any and all liabilities, actions, damages, costs and expenses (including
attorneys’ fees) arising out of, or relating to, the Executive holding such
position(s) to the maximum extent permitted by law. Such obligation shall, among
other things, require the Company to take all feasible steps at the request of
the Executive to enable the Executive to return to the United States promptly in
the event that the Executive is detained in Russia against his will or faces the
possibility of

4



--------------------------------------------------------------------------------



 



detention. In addition, as brought to the attention of Company by the Executive,
the Company shall use its best efforts to explore additional means to afford to
the Executive the maximum protections available in connection with holding such
positions.
     5. Termination of Employment.
          (a) Termination by Notice. Subject to the provisions of Section 2 and
this Section 5, the Executive’s employment hereunder will be for the Term of
Employment specified in Section 2.
          (b) Voluntary Termination or Termination for Cause. The Company may,
with or without notice, terminate the Executive’s employment hereunder for
Cause. If the Executive’s employment is terminated by the Company effective
during the Term of Employment for Cause, or is terminated by the Executive, the
Executive will not be entitled to the continuation of any compensation or
benefits provided herein, and shall retain only the pro rata portion of the
Annual Special Bonus for the then current fiscal year. Nothing herein will limit
the Company’s rights against the Executive or the rights and obligations of the
parties under Sections 6 and 7.
          (c) Termination For Any Reason Other Than Cause or Disability. If the
Executive’s employment is terminated by the Company during the Term of
Employment for any reason other than Cause or Disability:
          (i) The Executive will be entitled to receive the greater of (A) the
sum of his Base Pay, Annual Special Bonus and Annual Performance Bonus for one
(1) year immediately preceding the effective date of his termination of
employment and (B) his Base Pay (at the rate in effect on the effective date of
his termination of employment), and Annual Special Bonus and Annual Performance
Bonus payable during the remaining Term of Employment, in either case payable in
accordance with the Company’s regular compensation practices and policies
applicable to senior executives; provided however, (x) that under no
circumstances shall the Executive receive a fourth Annual Special Bonus,
(y) that the Executive shall receive only one half of the sums stipulated under
this paragraph 5(c)(i) in the event that total fees forecasted to be earned by
the Company from hotels under the Executive’s direction are less than $9 million
during the fiscal year when termination occurs and (z) the Development Fee will
continue following such termination as provided for in paragraph 4(e) of this
Agreement and such Development Fee is not subject to being reduced by half as
provided for in clause 5(c)(i)(y) above; and
          (ii) For eighteen (18) months following the effective date of the
Executive’s termination of employment (or the expiration of the Term of
Employment by its own terms) or, if longer, the remainder of the Term of
Employment (the “Continuation Period”), the Company will arrange to provide the
Executive and his eligible dependents with Employee Benefits (excluding
retirement, deferred compensation and stock option, stock purchase, stock
appreciation or similar compensatory benefits) that are substantially similar to
those that the Executive and such dependents were receiving or entitled to
receive immediately prior to the effective date of the Executive’s termination
of employment, except that the level of any such Employee Benefits to be
provided to the Executive and such dependents may be reduced in the event of a
corresponding reduction generally applicable to all senior executives. If and to
the extent that any benefit described in this Section 5(c)(ii) is not or cannot
be paid or provided under any policy, plan, program or arrangement of the
Company or any Subsidiary, as the case may be, then the Company will itself pay
or provide for the payment of such Employee Benefits to the Executive, his
dependents and his beneficiaries. Employee Benefits otherwise receivable by the
Executive pursuant to this Section 5(c)(ii) will be reduced to the extent
comparable welfare benefits are actually received by the Executive from another
employer or Medicare during the Continuation Period following the effective date
of the Executive’s termination of employment, and any such benefits actually
received by the Executive must be reported by the Executive to the Company.
          (d) Death or Disability. If the Executive’s employment is terminated
effective during the Term of Employment as a result of his death or by the
Company as a result of his Disability, the Executive (or, in the event of his
death, his designated beneficiary) will be entitled to receive his Base Pay (at
the rate in effect on the

5



--------------------------------------------------------------------------------



 



effective date of his termination of employment), the Annual Special Bonus, and
the Annual Performance Bonus, if any, for a period of 12 months following such
effective date, payable in accordance with the Company’s regular compensation
practices and policies applicable to senior executives but less any amounts paid
to the Executive under any long-term disability plan, program, policy or
arrangement of the Company or any Subsidiary.
          (e) Compensation and Benefits on Termination. Except as otherwise
provided in Section 5(c) or (d):
          (i) All compensation and benefits payable to the Executive pursuant to
Section 4 (other than compensation and benefits previously earned and, if
applicable, provided for under the terms of this Agreement or any other
applicable employee benefit plan, program, policy, arrangement or agreement)
will terminate as of the effective date of the Executive’s termination of
employment; and
          (ii) The Executive will not be entitled to, and hereby waives, any
claims for compensation or benefits (other than compensation and benefits
previously earned and, if applicable, provided for under the terms of this
Agreement or any other applicable employee benefit plan, program, policy,
arrangement or agreement) payable after such effective date and for damages
arising in connection with his termination of employment pursuant to this
Agreement.
          (f) No Mitigation Obligation. The Company hereby acknowledges that it
will be difficult and may be impossible for the Executive to find reasonably
comparable employment following the Termination Date and that the
non-competition covenant contained in Section 6 will further limit the
employment opportunities for the Executive. Accordingly, the payment of the
compensation by the Company to the Executive in accordance with the terms of
this Agreement is hereby acknowledged by the Company to be reasonable, and the
Executive will not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor will any
profits, income, earnings or other benefits from any source whatsoever create
any mitigation, offset, reduction or any other obligation on the part of the
Executive hereunder or otherwise, except as expressly provided in the last
sentence of Section 5(c)(ii).
     6. Competitive Activity. (a) During the Term of Employment and the period
ending eighteen (18) months following the effective date of the Executive’s
termination of employment for cause or expiration of this Agreement, the
Executive will not:

  (i)   enter into or engage in any business which competes or interferes with,
or disturbs, the Company’s business; or     (ii)   solicit customers, business
patronage or orders for, or sell, any product or products, or service or
services, in competition with, or for any business, wherever located, that
competes or interferes with, or disturbs, the Company’s business; or     (iii)  
divert, entice or otherwise take away any customers, business or patronage or
orders of the Company, or attempt to do so; or     (iv)   promote or assist,
financially or otherwise, any firm, person, association, partnership,
corporation or other entity engaged in any business which competes with the
Company’s business.

  (b)   The Executive hereby expressly acknowledges and agrees that the Company
and the Executive intend for this Section 6 to apply to their dealings with
Mospromstroi, Inc. or any affiliated companies or persons affiliated therewith
(“Mospromstroi”) and any successors or assigns of Mospromstroi or any other
owner or lessee of the Moscow Marriott Grand, the Moscow Marriott Tverskaya, the
Moscow Marriott Royal or any other customer to which the Company has assigned
the Executive for which the Company

6



--------------------------------------------------------------------------------



 



      has caused or permitted the Executive to have any direct or indirect
relationship or responsibility.

     7. Unauthorized Disclosure, Use or Solicitation. (a) Executive will keep in
strict confidence, and will not, directly or indirectly, at any time during or
after his employment with the Company, disclose, furnish, disseminate, make
available or, except in the course of performing his duties of employment
hereunder, use any trade secrets or confidential business and technical
information of the Company or its customers, vendors or property owners or
managers, without limitation as to when or how Executive may have acquired such
information. Such confidential information will include, without limitation, the
Company’s unique selling methods and trade techniques, management, training,
marketing and selling manuals, promotional materials, training courses and other
training and instructional materials, vendor, owner, manager and product
information, customer lists, other customer information and other trade
information. Executive specifically acknowledges that all such confidential
information including, without limitation, customer lists, other customer
information and other trade information, whether reduced to writing, maintained
on any form of electronic media, or maintained in the mind or memory of
Executive and whether compiled by the Company, and/or Executive, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and use of such information by Executive during his
employment with the Company (except in the course of performing his duties and
obligations hereunder) or after the termination of his employment will
constitute a misappropriation of the Company’s trade secrets.
          (b) Executive agrees that upon termination of Executive’s employment
with the Company, for any reason, Executive will return to the Company, in good
condition, all property of the Company, including without limitation, the
originals and all copies of all management, training, marketing and selling
manuals, promotional materials, other training and instructional materials,
vendor, owner, manager and product information, customer lists, other customer
information and all other selling, service and trade information and equipment.
In the event that such items are not so returned, the Company will have the
right to charge Executive for all reasonable damages, costs, attorneys’ fees and
other expenses incurred in searching for, taking, removing and/or recovering
such property.
          (c) Executive acknowledges that to the extent permitted by law, all
work papers, reports, documentation, drawing, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including, without limitation, any and all such items generated and maintained
on any form of electronic media, generated by Executive during his employment
with the Company will be considered a “work made for hire” and that ownership of
any and all copyrights in any and all such items will belong to the Company. The
item will recognize the Company as the copyright owner, will contain all proper
copyright notices (e.g., year of creation, “Interstate Hotels & Resorts, Inc..
All rights reserved,”) and will be in condition to be registered or otherwise
placed in compliance with registration or other statutory requirements
throughout the world.
          (d) Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of his rights to any discoveries,
inventions and improvements, whether patentable or note, made, conceived or
suggested, either solely or jointly with others, by Executive while in the
Company’s employ, whether in the course of his employment with the use of the
Company’s time, materials or facilities or in any way within or related to the
existing or contemplated scope of the Company’s business. Any discovery,
invention or improvement relating to any subject matter with which the Company
was concerned during Executive’s employment and made, conceived or suggested by
Executive, either solely or jointly with others, within one year following
termination of Executive’s employment under this Agreement or any successor
agreements will be irrebuttably presumed to have been so made, conceived or
suggested in the course of such employment with the use of the Company’s time,
materials or facilities. Upon request by the Company with respect to any such
discoveries, inventions or improvements, Executive will execute and deliver to
the Company, at any time during or after his employment, all appropriate
documents for use in applying for, obtaining and maintaining such domestic and
foreign patents as the Company may desire, and all proper assignments therefor,
when so requested, at the expense of the Company, but without further or
additional consideration.

7



--------------------------------------------------------------------------------



 



          (e) Executive may use the Company’s trade names, trademarks and/or
service marks in connection with the sale of the Company’s products and
services, but only in such manner and for such purposes as may be authorized by
the Company. Upon any termination of this Agreement, Executive immediately will
cease the use of such trade names, trademarks and/or service marks and eliminate
them wherever they have been used or incorporated by Executive.
          (f) During the Term of Employment and the period ending twelve
(12) months following the effective date of the Executive’s termination of
employment or expiration of this Agreement, the Executive will not directly or
indirectly (i) solicit or endeavor to cause any employee of the Company or any
Subsidiary to leave his employment or induce or attempt to induce any such
employee to breach any employment agreement with the Company or any Subsidiary
or otherwise interfere with the employment of any such employee or (ii) solicit,
endeavor to cause, induce or attempt to induce any agent who engages in the
business of marketing the services of the Company or any Subsidiary to
terminate, reduce or modify its agency relationship with the Company or any
Subsidiary.
     8. Successors and Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance reasonably satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 8(a) and (b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 8(c), the Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
     9. Legal Fees and Expenses. It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by litigation or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation, arbitration or other action or proceeding designed to
deny, or to recover from, the Executive the benefits provided or intended to be
provided to the Executive hereunder, the Company irrevocably authorizes the
Executive from time to time to retain counsel of Executive’s choice, at the
expense of the Company as hereafter provided, to advise and represent the
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation,
arbitration or other legal action, whether by or against the Company or any
Director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction; provided, however, the provisions of this Section 9 shall not
apply to any claim or assertion by the Company that the Executive has violated
the terms of Sections 6 or 7 of this Agreement. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and

8



--------------------------------------------------------------------------------



 



in that connection the Company and the Executive agree that a confidential
relationship shall exist between the Executive and such counsel. Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the Company will pay and be solely financially responsible for
any and all attorneys’ and related fees and expenses incurred by the Executive
in connection with any of the foregoing.
     10. Additional Remedies.
          (a) Notwithstanding any other remedy herein provided for or available,
if the Executive should be in breach of any of the provisions of Section 6 or 7,
the Executive expressly acknowledges and agrees that the Company will be
entitled to injunctive relief or specific performance, without the necessity of
proving damages, in addition to any other remedies it may have.
          (b) Notwithstanding any of the foregoing, in the event of any disputes
regarding the interpretation or application of any provision of this Agreement,
either the Executive or the Company, or both parties, may request in writing
that such dispute be resolved through final and binding arbitration. The parties
will jointly select the arbitrator who will hear such dispute. If the parties
cannot agree on the selection of an arbitrator, the parties will request that
one be appointed by the American Arbitration Association. The arbitration will
be conducted in Arlington, Virginia (or in any other location mutually agreed
upon by the parties) in accordance with the rules of the American Arbitration
Association. The parties acknowledge and agree that time will be of the essence
throughout such procedure. The decision of the arbitrator may be entered in any
court having subject matter and personal jurisdiction over the dispute and the
Executive. The Company will pay any costs and expenses in connection with any
such dispute or procedure.
     11. Representation. Each party represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person or entity.
     12. Severability. In the event that any provision or portion of this
Agreement is determined to be invalid or unenforceable for any reason, in whole
or in part, the remaining provisions of this Agreement will be unaffected
thereby and will remain in full force and effect to the fullest extent permitted
by law.
     13. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express or UPS, addressed to the Company (to the attention of the Secretary of
the Company) at its principal executive office and to the Executive at his
principal residence (with a copy to any counsel designated by the Executive), or
to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address will be
effective only upon receipt.
     14. Disclosure. During the Term of Employment and for one year thereafter,
Executive will not communicate the contents of this Agreement to any person,
firm, association, partnership, corporation or other entity which he or she
intends to be employed by, associated with, or represent and which is engaged in
a business that is competitive to the business of the Company.
     15. Modifications and Waivers. No provision of this Agreement may be
modified or discharged unless such modification is agreed to in writing, signed
by the Executive and the Chief Executive Officer, Chief Financial Officer or
General Counsel. No waiver by either party hereto of any breach by the other
party hereto of any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the time or at any prior or subsequent time.

9



--------------------------------------------------------------------------------



 



     16. Entire Agreement. This Agreement constitutes the entire understanding
of the parties hereto with respect to its subject matter, except as such parties
may otherwise agree in a writing which specifies that it is an exception to the
foregoing. This Agreement supersedes all prior agreements between the parties
hereto with respect to its subject matter and, notwithstanding any other
provision hereof, will become effective upon the execution of this Agreement by
the parties. Notwithstanding the foregoing, the Company acknowledges that this
Agreement recognizes a continuation of the Executive’s employment which began in
or around November, 1989.
     17. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the Commonwealth of Virginia, without giving effect
to the principles of conflict of laws of such Commonwealth.
     18. Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which will be deemed to be an original but all of
which together will constitute one and the same instrument.
     19. Headings, Etc. The section headings contained in this Agreement are for
convenience of reference only and will not be deemed to control or affect the
meaning or construction of any provision of this Agreement. References to
Sections are to Sections in this Agreement.
     [Remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  INTERSTATE HOTELS AND RESORTS, INC.    
 
           
 
  By:   /s/ Thomas F. Hewitt
 
Thomas F. Hewitt    
 
      CEO    
 
                INTERSTATE MANAGEMENT COMPANY, LLC    
 
           
 
  By:   /s/ Thomas F. Hewitt
 
Thomas F. Hewitt    
 
      CEO    
 
           
 
      /s/ Henry L. Ciaffone
 
Henry L. Ciaffone    

11



--------------------------------------------------------------------------------



 



EXHIBIT A

     
Executive:
  Henry L. Ciaffone
 
   
Duties and Responsibilities:
  President
International Operations and Development
 
   
Primary Reporting Relationship:
  Chief Executive Officer

12